No doubt arises in our minds as to the correctness of our holding in sustaining the order remanding relator for extradition, and we do not feel called upon to write further upon that issue.
In his motion for rehearing relator advised that in the event the said motion should be overruled he desires to take the case to the United States Supreme Court, and requests that we fix bail, upon the giving of which he may be released pending such hearing. If said court should see fit to review relator's case in our judgment it would be for that court to determine whether relator should go on bail pending such hearing, as well as the amount thereof.
The motion for rehearing is overruled.
Overruled.